Citation Nr: 1424054	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-00 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to March 1962.

This case was most recently before the Board in February 2012.  In the February 2012 decision, the Board denied an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture.  The February 2012 Board decision also denied entitlement to an evaluation in excess of 20 percent for lumbosacral strain and entitlement to an evaluation in excess of 10 percent for a left tibia scar.  The Board granted an evaluation of 20 percent for residuals of left hip dislocation and left fracture acetabulum.  

The Veteran appealed the Board's February 2012 decision denying an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision, in June 2013, in which it vacated the Board's February 2012 decision denying an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture.  The Court also concluded that the issue of entitlement to a TDIU was reasonably raised by the record and should have been considered by the Board.  The Court remanded these claims to the Board for further development and readjudication consistent with the June 2013 Memorandum Decision.  

In April 2013, the RO implemented the Board decision granting a 20 percent evaluation for residuals of left hip dislocation and left fracture acetabulum.  The Veteran's representative submitted a May 2013 notice of disagreement with respect to this rating decision but it must be noted that an RO decision which merely effectuates a Board decision, as is the case of the April 2013 RO decision, is not appealable to the Board.  The February 2012 Board decision which denied an evaluation in excess of 20 percent for lumbosacral strain and denied an evaluation in excess of 10 percent for a left tibia scar are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §20.1100 (2013).  Therefore, these claims are no longer before the Board.

In December 2013, the Veteran's representative submitted new additional evidence to the Board in the form of a private vocational assessment.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.  Additionally, in the December 2013 correspondence, the Veteran's representative also stated the Veteran does not want a hearing.

(Appellate consideration of the whether there was clear and unmistakable error in an August 22, 1968 Board of Veterans' Appeals decision which, in part, denied an increased evaluation for service-connected residuals of fracture of the left tibia and fibula, will be the subject of a separate decision of the Board.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While the Board regrets the additional delay, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand issues of entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture and entitlement to a TDIU to the AOJ for additional development and consideration.

With respect to the claim for evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture, the Board finds the May 2008 and October 2009 VA examination reports are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The October 2009 examiner did not conduct range of motion testing of the Veteran's left leg as to his left tibia and fibula fracture claim.  The Board recognizes that the Veteran's disability is rated under Diagnostic Code 5262, which does not necessitate range of motion testing; however, in order to afford the Veteran full consideration of all associated symptomatology, the complete range of motion testing should be conducted upon remand.  See 38 C.F.R. § 4.71a (2013), Diagnostic Code 5262.  Additionally, the May 2008 VA examination did not address the level of functional loss which may be caused by the Veteran's residuals of left tibia and fibula fracture due to flare-ups but did state that no Deluca criteria were noted with repetitive motion of the back, hip, knee or ankle.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Moreover, for the issue of an increased rating for residuals of left tibia and fibula fracture, review of the claims file reveals that the Veteran has not been afforded another VA examination since the October 2009 evaluation.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (a Veteran is entitled to a thorough and contemporaneous examination, when an examination is necessary).  Thus, for the foregoing reasons, the Board finds that a new VA examination to determine the current severity of the Veteran's residuals of the left tibia and fibula fracture is warranted.

As discussed above, the issue of entitlement to a TDIU was remanded by the Court in a June 2013 Memorandum Decision.  Additionally, in May 2013, the Veteran's representative also filed an explicit claim.  Although, in December 2013 correspondence, the Veteran's representative waived any Veterans Claims Assistance Act of 2000 notice errors, proper notice for this claim should be provided on remand.  

The Veteran is service-connected for residuals of a left tibia and fibula fracture currently rated at 20 percent, residuals of a left hip dislocation and left acetabulum fracture currently rated at 20 percent, a tender scar over the tibia rated at 10 percent, and lumbosacral strain associated with residuals left hip dislocation and left fracture acetabulum, currently rated as 20 percent.  Thus, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2013).  When a Veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  However, the RO has not developed this theory of entitlement or adjudicated the issue of entitlement to a TDIU in the first instance.  The Board remands to ensure due process.

Finally, it appears that the Veteran receives regular treatment the VA Pittsburgh Healthcare System in Pittsburgh, Pennsylvania.  Updated treatment records, since November 2009, should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate his claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2.  Obtain the Veteran's more recent treatment records, since November 2009, from the VA Pittsburgh Healthcare System and any associated outpatient clinic, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, provide the Veteran with a new VA examination to determine the current severity of his service-connected residuals of left tibia and fibula fracture.  The claims file and a copy of this remand must be provided to and reviewed by the VA examiner.  Any appropriate diagnostic should be conducted.  All range of motion studies should be performed, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, including weakness, fatigability, incoordination, or limitation of function due to pain.  The examiner should also discuss whether the Veteran's residuals of left tibia and fibula disability caused nonunion with loose motion or malunion with slight, moderate, or marked knee or ankle disability.  

A complete rationale for all opinions expressed must be provided. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, after undertaking any other development deemed appropriate, adjudicate the issue entitlement to a TDIU on the merits and readjudicate the issue of entitlement to evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


